Citation Nr: 0619332	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right trochanter bursitis.

2.   Entitlement to an initial evaluation in excess of 20 
percent for osteochondritis dissecans of the second 
metatarsal head of the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1998 to 
January 1999.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted service connection 
for right trochanter bursitis, and for osteochondritis of the 
second metatarsal head of the left foot, both rated 10 
percent disabling effective August 11, 2000.  In an August 
2005 rating decision, the RO increased a rating for 
osteochondritis of the second metatarsal head of the left 
foot to 20 percent, effective August 11, 2000.    

The Board remanded the case to the RO for further development 
in November 2004.  Development has been completed and the 
case is once again before the Board for review.


FINDINGS OF FACT

1.  The veteran's right hip disability is manifested by pain 
to palpation and stretch of the muscles of the hip, and 
decreased range of motion in the right hip; the veteran has 
110 degrees hip flexion, 10 degrees hip extension, 55 degrees 
internal rotation, and 50 degrees external rotation.  

2.  Medical evidence prior to December 14, 2004, shows that 
the veteran's osteochondritis dissecans of the second 
metatarsal head of the left foot was manifested by pain on 
palpitation and a gait that was mildly antalgic on the left.  

3.  As of December 14, 2004, the veteran's osteochondritis 
dissecans of the second metatarsal head of the left foot is 
manifested by significant pain with tenderness to palpation 
and abnormal weight bearing, functional loss with additional 
limitation of motion and function with flare-ups of pain 
occurring up to four times a week, fatigability, lack of 
endurance, and pain with prolonged standing or walking.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right trochanter bursitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5109, 5251-5252, 5255 (2005).

2.  Prior to December 14, 2004, the criteria for an 
evaluation in excess of 20 percent for osteochondritis 
dissecans of the second metatarsal head of the left foot have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5276-5284 (2005).

3.  From December 14, 2004, the criteria for a 30 percent 
evaluation for osteochondritis dissecans of the second 
metatarsal head of the left foot have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a February 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims and asked him 
to provide any evidence that pertains to his claims.  The 
letter delineated evidence received by VA; evidence VA would 
reasonably seek to obtain; and information and evidence for 
which the veteran was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim including degree of disability and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish an effective date.  
However, despite inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Id; Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In that regard, the February 2002 letter addressed the 
veteran's original application for service connection.  In 
April 2002, the RO awarded service connection for right 
trochanter bursitis and osteochondritis of the second 
metatarsal head of the left foot, assigning a 10 percent 
evaluation for each, effective August 11, 2000.  Therefore, 
the February 2002 letter served its purpose in providing VCAA 
notice and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's current appeal is for higher initial 
evaluations for right trochanter bursitis and osteochondritis 
of the second metatarsal head of the left foot.  The RO 
issued a statement of the case in March 2003, providing the 
veteran with pertinent criteria for establishing a higher 
initial rating and an effective date.  Thus, the Board finds 
that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claims, and 
to respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2005).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2005).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).   

1.  Right Trochanter Bursitis

Bursitis is rated on limitation of motion of the affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2005).  Degenerative arthritis is rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Id. at 
Diagnostic Code 5003.  Limitation of motion of the hip and 
thigh in this case is rated under Diagnostic Codes 5250-5255.  
See id. 

When there is arthritis with at least some limitation of 
motion, but to a degree that would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the 
purpose of rating disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are considered major 
joints.  38 C.F.R. § 4.45 (2005).  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Hip is flexion measured from 0 degrees to 125 degrees; 
abduction is measured from 0 degrees to 45 degrees. Id. at 
Plate II.  

For limitation of extension of the thigh, where extension is 
limited to 5 degrees, a 10 percent evaluation is assigned.  
Id at Diagnostic Code 5251.  

For limitation of flexion of the thigh, where flexion is 
limited to 45 degrees, a 10 percent evaluation is assigned; 
where flexion is limited to 30 degrees, a 20 percent 
evaluation is assigned; where flexion is limited to 20 
degrees, a 30 percent evaluation is assigned; and where 
flexion is limited to 10 degrees, a 40 percent evaluation is 
assigned.   Id. at Diagnostic Code 5252.  

Malunion of the femur warrants a 10 percent evaluation with 
slight knee or hip disability, a 20 percent evaluation with 
moderate knee or hip disability, and 30 percent with marked 
knee or hip disability.  Id. at Diagnostic Code 5255.

Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available. 38 C.F.R. § 4.20 (2005).

The veteran's right trochanter bursitis is currently rated by 
analogy at 10 percent under Diagnostic Code 5255 for malunion 
of the femur with slight knee or hip disability.  In the 
April 2002 rating decision, the RO also considered 
application of Diagnostic Codes 5251 and 5252 for limitation 
of extension and flexion, but found that the veteran was not 
entitled to a higher rating under these codes.  

An October 2000 VA examination reflects minimal tenderness on 
palpation of the soft tissues of the hip.  There was minimal 
tightness of the tender fascia lata on the right compared 
with the left.  The examiner noted pain with internal 
rotation and decreased range of motion of the right hip.  No 
bony abnormalities of the hip were noted.

An October 2000 VA treatment report reflects no fracture or 
other bony abnormality in the bilateral hips.  The appearance 
of the right hip was normal.  There was no evidence of 
dislocation.  A March 2003 VA treatment report reflects 
traumatic arthritis in the hips.  However, March 2003 x-rays 
were negative for right hip abnormalities; bony structures 
appeared intact and no fracture was identified.  

During a December 2004 VA examination, the examiner noted 
that the veteran was assessed with right trochanteric 
bursitis in January 1999.  The examiner stated that there was 
no evidence the time of the December 2004 examination of 
right greater trochanteric bursitis.  There was no evidence 
of warmth, fullness or redness on physical examination to 
suggest inflammation of bursa in this area.  The examiner 
stated that a recent bone scan showed no increased uptake in 
the anatomic region of the right greater trochanter bursa.  
The veteran had pain to palpation and stretch of the muscles 
of the hip girdle bilaterally, right more than left.  The 
veteran had 110 degrees hip flexion, 10 degrees hip 
extension, 55 degrees internal rotation, and 50 degrees 
external rotation in the right hip.  Measurement of the 
thighs and calves were symmetrical.  The examiner opined that 
the veteran's abnormality of gait was as likely as not to be 
related to the myofascial pain demonstrated on physical 
examination and he was noted to limp favoring the left leg 
and foot.

The Board finds that the veteran's right trochanter bursitis 
most closely approximates a 10 percent rating for slight hip 
disability under Diagnostic Code 5255, where the disability 
results in pain to palpation and stretch of the muscles of 
the hip, and decreased range of motion in the right hip.  The 
Board finds that veteran does not exhibit a moderate hip 
disability to warrant a higher rating under Diagnostic Code 
5255, where physical examinations did not reflect current 
right greater trochanteric bursitis and October 2000 and 
March 2003 VA x-rays did not reflect any right hip bony 
abnormalities.

The Board has considered evaluations under Diagnostic Codes 
5251 and 5252.  However, the veteran does not exhibit a 
degree of limitation of extension or flexion to warrant a 
higher rating under these codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251-5252, Plate II, (2005).  The Board 
notes that during the December 2004 VA examination, extension 
of the right thigh was limited to 10 degrees.  Limitation of 
extension is compensable where extension is limited to 5 
degrees; full extension is to 45 degrees.  Id. However, 
because 10 percent is the maximum assignable rating under 
Diagnostic Code 5251, the veteran's right trochanter bursitis 
would not warrant a higher rating under that code.  Id.  
Flexion was not limited to 45 degrees to warrant a 
compensable rating under Diagnostic Code 5252.  Id. 

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, the functional loss due to pain has already 
been considered in the veteran's 10 percent evaluation under 
Diagnostic Code 5255.  Thus, the Board finds that an 
increased evaluation for right trochanter bursitis is not 
warranted. 

2. Osteochondritis Dissecans of the Second Metatarsal Head of 
the Left Foot

The veteran's left foot disability is currently assigned a 20 
percent evaluation under Diagnostic Code 5284 for foot 
injuries, other.  Under Diagnostic Code 5284, a 10 percent 
evaluation is assigned for a moderate foot injury; a 20 
percent evaluation is assigned for a moderately severe foot 
injury; and a 30 percent evaluation is assigned for a severe 
foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).  

During an October 2000 VA examination the veteran reported 
cramping in the left foot and decreased endurance for 
standing due to pain.  He denied swelling, redness, or lack 
of endurance.  The veteran was assessed with a history of a 
stress fracture, painful palpitation, and pain with 
compression of the left foot, and prominence of the 
metarsophalangeal joints, particularly with the fifth, with 
callusing bilaterally.  His gait was mildly antalgic on the 
left.  X-rays reflect abnormality of the second ray with a 
loose body noted.  

The veteran was afforded a VA examination in December 2004 to 
ascertain the current severity of his disabilities.  During 
the examination, the veteran reported left foot cramps and 
markedly increased pain with standing.  The veteran limped at 
work.  He used an over-the counter gel insert, soaked his 
foot in hot water, or rubbed his foot with alcohol to help 
relieve pain.  The veteran had flare-ups related to standing, 
up to four times a week.  He modified weightbearing on the 
left to help relieve pain.  There was point tenderness distal 
left second metatarsophalangeal joint.  The veteran withdrew 
from palpation.  There were calluses over the fifth 
metatarsal head.  He was able to come to his toes with pain 
in the bilateral forefeet, left more than right.  There was 
inversion of the calcaneus with coming to the toes.  He was 
able to come to his heels, to squat, and to return to a 
stand.  His gait was remarkable for short stance of the left 
foot and decreased roll over the left foot.  X-rays of the 
left foot showed a defect in the lateral portion of the 
articulating surface of the head of the second metatarsal 
with an adjacent corticated bone fragment consistent with 
osteochondritis dissecans.  There were no other osseous or 
articular abnormalities.  

The examiner stated that the examination was consistent with 
significant left forefoot pain with tenderness to palpation 
and abnormal weight bearing, and that this was likely related 
to the stress fracture noted during service.  Sustained 
weight bearing left forefoot was painful and could not be 
tolerated without breaks and medication management.  The 
veteran accommodated this by changing the weightbearing 
surface if he was able, by limping and favoring the left leg.  
He had limited tolerance for weight bearing activities such 
as walking, walking with weight, and hunting, and no 
tolerance for running or sports.  He was independent in self 
care, care of his home, and employment with accommodation for 
rests.  The examiner stated that the veteran was likely to 
have additional limitation following repetitive use related 
to pain in the forefoot with repetitive weight bearing left 
foot, and must get off the foot.  

The examiner stated that discomfort was improved by change of 
position, and was made worse by standing.  There was 
stiffness and a feeling of heat, but no warmth to touch or 
redness.  There was no instability or giving away.  There was 
fatigability and lack of endurance.  Flares were exacerbated 
by prolonged standing and cold.  During flares, the veteran 
had additional limitation of motion and function.  Although 
he had never missed work, he had taken breaks from work to 
self-medicate.  He did not have inflammatory arthritis or 
constitutional symptoms.  In regard to occupation and daily 
activities, the examiner stated that the veteran could not 
participate in activities that require prolonged standing or 
walking.  

The October 2000 VA examination reflects pain with 
palpitation and compression, and a gait that was mildly 
antalgic on the left.  The Board finds that medical evidence 
prior to the December 14, 2004 examination supports a 20 
percent evaluation for a moderately severe foot injury.  

The December 2004 examination shows that the veteran's 
osteochondritis dissecans of the second metatarsal head of 
the left foot has worsened.  The veteran has significant pain 
with tenderness to palpation, and abnormal weight bearing.  
This results functional loss, with additional limitation of 
motion and function with flare-ups of pain occurring up to 
four times a week, fatigability, lack of endurance, and pain 
with prolonged standing or walking; sustained weightbearing 
is painful and cannot be tolerated without breaks and 
medication management.  The Board finds that the veteran is 
entitled to a 30 percent rating for a severe foot injury.  In 
making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness. 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  

The Board has considered whether the veteran is entitled to 
higher ratings under other codes pertaining to the foot.  
However, the veteran is not entitled to a higher rating under 
the Diagnostic Codes for acquired flatfoot, bilateral weak 
foot, acquired claw foot, anterior metatarsalgia, hallux 
valgus, hallux rigidus, hammer toe, or malunion or nonunion 
of tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5283 (2005).

C.  Conclusion

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disabilities have not 
been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, have not necessitated frequent periods of 
hospitalization, and have not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
initial evaluation for right trochanter bursitis.  The 
evidence of record, prior to December 14, 2004, does not 
support a higher evaluation for the veteran's osteochondritis 
dissecans of the second metatarsal head of the left foot.  
From December 14, 2004, the evidence supports a 30 percent 
evaluation for the osteochondritis dissecans of the second 
metatarsal head of the left foot.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.





ORDER

1.  An initial evaluation in excess of 10 percent for right 
trochanter bursitis is denied.

2.  An initial evaluation in excess of 20 percent for 
osteochondritis dissecans of the second metatarsal head of 
the left foot, prior to December 14, 2004, is denied.

3.  A 30 percent rating, but no more, is granted for 
osteochondritis dissecans of the second metatarsal head of 
the left foot from December 14, 2004, subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


